Chief Justice TOAL.
I respectfully dissent. As I see it, there are three problems with the majority’s interpretation of the definition of “health care” found in section 44-66-20(1) and applied in section 44-66-30(A).5
Section 44-66-20(1) defines health care as:
a procedure to diagnose or treat a human disease, ailment, defect, abnormality, or complaint, whether of physical or mental origin. It also includes the provision of intermediate or skilled nursing care; services for the rehabilitation of injured, disabled or sick persons; and the placement in or removal from a facility that provides these forms of care.
S.C.Code Ann. § 44-66-20(1) (2002). Thus, the statutes explicitly permit the surrogate to make all types of medical care decisions on behalf of an incompetent patient, up to and including end-of-life decisions, as well as allowing the surrogate to choose which care facility in which to place the patient. *357I agree with the majority that the statutes should be interpreted more broadly than the literal language, and that the surrogate should also have the implied power to make the financial decisions that accompany purely caretaking decisions, such as financially obligating the patient to pay for care services at the chosen facility.
However, my first concern with the majority’s interpretation of the statutes is that there is an inherent inconsistency between reading the statutes more broadly than the literal language to allow a surrogate to bind a patient financially to a healthcare contract, but also reading the language narrowly to prohibit the surrogate from binding the patient to arbitration of the same contract. No express statutory language supports either power; rather, the statutes merely reference the surrogate’s power to consent regarding “the placement in or removal from a [healthcare] facility....” S.C.Code Ann. § 44-66-20(1). I think it is anomalous to read one of these implied powers into the statute, but not the other. To eliminate such an incongruous result, I would read section 44-66-20(l)’s language regarding “the placement in or removal from a [healthcare] facility” to impliedly encompass not just financial decisions but dispute resolution decisions as well.
Second, I am concerned that the majority’s interpretation of the statutes will create undesirable future consequences. The arbitration agreement at issue here is a separate document from the general nursing home residency contract, and patients may exercise their discretion in deciding whether to sign the arbitration agreement prior to receiving care at the nursing home. Using a separate contract for arbitration agreements is conducive to greater freedom of choice for the consumer. It also better protects the nursing home from a contention that the arbitration contract is unconscionable. See Hayes v. Oakridge Home, 122 Ohio St.3d 63, 908 N.E.2d 408, 413 (2009) (holding an arbitration agreement that “was voluntary and not a condition of [ ] admission” into the nursing home was not unconscionable). However, the majority’s reading of the statutes encourages nursing homes to insert adhesive arbitration clauses into their general residency contracts, instead of (perhaps more desirably) allowing patients to enter into such arbitration agreements at their discretion.
While there is nothing inherently “wrong” with including an arbitration agreement in a nursing home residency contract, I *358believe it is more desirable to make arbitration agreements that are healthcare-related, discretionary, and signed by a surrogate just as enforceable as adhesive arbitration agreements. In my opinion, presenting consumers with a separate arbitration agreement should be encouraged because discretionary agreements enable consumers to make a more voluntary, knowing, and informed choice to arbitrate. Therefore, I believe it is inadvisable and undesirable to interpret the statutes in a manner as to encourage nursing homes to utilize adhesive arbitration agreements more frequently than discretionary arbitration agreements.
Third, and most importantly, I believe that the majority’s reading of the statutes runs afoul of the United States Supreme Court’s directives regarding arbitration. The Supreme Court has repeatedly emphasized that arbitration agreements must be placed on the same footing as all other contracts. AT & T Mobility, L.L.C. v. Concepcion, — U.S.-, 131 S.Ct. 1740, 1745-46, 179 L.Ed.2d 742 (2011) (explaining that placing arbitration agreements on equal footing with other contracts is consistent -with the liberal judicial policy favoring arbitration). In particular, the Federal Arbitration Act (FAA) “requires that states place no greater restrictions upon arbitration provisions than they place upon other contractual terms.... Therefore, with few limitations, if a state law singles out arbitration agreements and limits their enforceability, it is preempted.” Saturn Distrib. Corp. v. Williams, 905 F.2d 719, 722 (4th Cir.1990); accord Doctor's Assocs., Inc. v. Casarotto, 517 U.S. 681, 687, 116 S.Ct. 1652, 134 L.Ed.2d 902 (1996) (“Courts may not, however, invalidate arbitration agreements under state laws applicable only to arbitration provisions.”); Perry v. Thomas, 482 U.S. 483, 492 n. 9, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987) (“[Sjtate law, whether of legislative or judicial origin, is applicable if that law arose to govern issues concerning the validity, revocability, and enforceability of contracts generally. A state-law principle that takes its meaning precisely from the fact that a contract to arbitrate is at issue does not comport with this requirement of § 2 [of the FAA].”); Stephen J. Ware, Arbitration and Unconscionability After Doctor's Associates, Inc. v. Casarotto, 31 Wake Forest L.Rev. 1001, 1012 (1996) (“Any law that singles out arbitration agreements by making them less enforceable than other contracts is preempted by the FAA.”).
*359I recognize that the defense asserted here — that the surrogate lacked the ability to consent to the arbitration agreement — is a generally applicable defense to all contracts; however, the way the majority applies this defense “takes its meaning precisely from the fact that a contract to arbitrate is at issue.” Perry, 482 U.S. at 492 n. 9,107 S.Ct. 2520; see also Concepcion, 131 S.Ct. at 1747-48 (explaining that the FAA may preempt generally applicable state-law contract defenses if they are applied in a way that would disfavor arbitration, but not other contracts). It makes no difference whether the majority is unjustly limiting the application of section 44-66-30(A), or whether the General Assembly truly intended to disallow surrogates the ability to consent to arbitration involving healthcare-related contracts; in either case, a surrogate is given the power to enter into a wide variety of healthcare-related contracts on behalf of the patient except for healthcare-related arbitration agreements. See Perry, 482 U.S. at 492 n. 9, 107 S.Ct. 2520 (holding that a court may not apply state-law in a manner that “rel[ies] on the' uniqueness of an agreement to arbitrate ..., for this would enable the court to effect what we hold today the state legislature cannot”). Accordingly, I believe the majority’s interpretation is inconsistent with the clear instructions of the Supreme Court, and I therefore would reverse and compel arbitration between the parties.

. Section 44-66-30(A) grants potential surrogates, listed in order of priority, the power to make "decisions concerning [a patient's] health care" if the patient is unable to consent. S.C.Code Ann. § 44-66-30(A) (2002 & Supp.2012).